Citation Nr: 1010558	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  98-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2005 decision, the Board reopened, and then denied, 
the Veteran's claim of entitlement to service connection for 
residuals of a low back injury.  The Veteran subsequently 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the Veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the Veteran's claim for readjudication.  
In a July 2006 order, the Court granted the joint motion, 
vacated the Board's June 2005 decision, and remanded the case 
to the Board for readjudication.  In October 2006, the Board 
remanded the Veteran's claim to the RO for additional 
development.

The Board subsequently denied the Veteran's claim in a May 
2009 decision.  He again appealed to the Court.  While the 
case was pending at the Court, the Veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the Veteran's claim 
for readjudication.  In a September 2009 order, the court 
granted the joint motion, vacated the Board's May 2009 
decision, and remanded the case to the Board for 
readjudication.

The appeal is REMANDED to the RO.  VA will notify the 
appellant when further action is required.

REMAND

The Veteran's service treatment records (STRs) show that in 
August 1966 he reported falling down a ladder on board ship 
and injuring his low back.  He landed on his heels, and the 
pain was described as being in the lower back and radiating 
upward.  His low back was treated again later in August 1966, 
with heat.  Subsequently, a 1966 Medical Board determined 
that the Veteran had a mental disorder, for which he was 
discharged from the Navy.  The Medical Board Report shows 
that the Veteran suffered from no disability which was the 
result of an incident in service or which had pre-existed 
service and been aggravated therein.  He appeared before the 
Medical Board in person, was informed of its findings, and 
did not submit a statement in rebuttal.  The STRs do not show 
that the Veteran had any treatment for his low back other 
than that discussed above.

A July 2002 statement by D.M., M.D., is of record, consisting 
in its entirety of two sentences handwritten on a 
prescription order sheet.  Dr. M indicated that the Veteran 
was being treated for chronic low back pain (spinal 
stenosis), and said, "He suffered the initial injury to his 
back in the service in 1966."

In April 2008 the Veteran underwent a VA examination by an 
orthopedist, at which he told the examiner of the fall in 
service in 1966, and that 20 years later he had experienced 
soreness and tenderness in the back.  In the last several 
years he had had more pain in the back, and also had right 
leg pain.  He was using a cane and a back brace to ambulate, 
and said he was disabled and unable to work.  On range-of-
motion testing, he had flexion from 0 to 45 degrees, 
extension from 0 to 20 degrees, and bilateral lateral flexion 
and rotation from 0 to 20 degrees.  Repetitive use caused 
increasing symptoms, and no changes or flare-ups were noted 
in the office examination.  The Veteran had painful motion 
and tenderness across the lumbar spine, and his sensory motor 
examination showed slightly positive straight leg raising on 
the right side and decreased sensation on the lateral 
posterior aspect to the right calf.  His reflexes and 
strength were equal and there were no incapacitating episodes 
in the past year.  The examiner felt that X-rays were not 
needed, and that the X-rays he reviewed showed arthritis and 
disc disease in the lumbar spine.  The examiner expressed the 
opinion that the Veteran's current symptomatology is not 
related to the fall in service, and is instead a natural 
occurring phenomenon.  

In a December 2008, the orthopedist who had performed the 
April 2008 examination was asked to review the file and 
address the July 2002 statement by D.M., M.D. (described 
above).  In an addendum signed in January 2009, the VA 
examiner stated that his opinion had not changed, and 
reiterated that it is not likely that the Veteran's remote 
injury in 1966 resulted in his current arthritic degenerative 
disc disease.  The examiner reiterated, "It is more likely 
than [not] a natural occurring phenomenon not related to his 
service injury."

In reassessing the VA examiner's comments in light of the 
recent Joint Motion for Remand, we note that the U.S. Court 
of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007), held that once VA undertakes the effort 
to provide an examination it must obtain a fully adequate 
one, to include a nexus opinion where required.  The examiner 
did not provide an explanation as to why he feels that the 
Veteran's low back disorder is a natural occurring phenomenon 
not related to the fall in service.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008), to the effect that a 
medical opinion which contains only facts and conclusions is 
of limited probative value.  The Board finds that, in view of 
the foregoing, the Veteran must be scheduled for another VA 
examination before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
a low back disability.  Invite the 
Veteran to submit all pertinent 
evidence in his possession, and explain 
the types of evidence that it is his 
ultimate responsibility to submit.

2.	After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, arrange for the Veteran to 
undergo a VA examination by a provider 
other than the one who conducted the April 
2008 examination, to evaluate his claim for 
service connection for a low back 
disability.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner, and the report of the 
examination should include discussion of 
the Veteran's service treatment records, 
documented medical history, previous 
examination, and contentions regarding his 
claimed low back disability.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  
 
a.	The examiner should render an opinion 
as to whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that the 
Veteran's low back disability was 
caused directly by or manifested 
during his active military service (or 
arose within one year after his 
separation from service); or whether 
such causation or manifestation is 
unlikely (i.e., less than a 50 percent 
probability), with an explanation of 
why this is so.

b.	Note:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.	If any opinion requested above cannot 
be rendered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
examination report, with an 
explanation as to why that is so.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim of service connection for a 
low back disability.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

